FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA KIMBLE, a.k.a. Maria Trinidad              No. 07-74316
Medrano Corona,
                                                 Agency No. A079-359-985
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Maria Kimble, a native and citizen of Mexico, petitions from a United States

Immigration and Customs Enforcement decision to reinstate her prior exclusion

order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law and due process claims. Garcia de Rincon v. Dep't Homeland Security, 539

F.3d 1133, 1136 (9th Cir. 2008). We deny the petition for review.

      The reinstatement of Kimble’s removal order did not violate her due process

rights. See Morales-Izquierdo v. Gonzales, 486 F.3d 484, 497 (9th Cir. 2007) (en

banc) (“Reinstatement of a prior removal order – regardless of the process afforded

in the underlying order – does not offend due process because reinstatement of a

prior order does not change the alien’s rights or remedies.”).

      Kimble’s remaining constitutional contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                          2                                  07-74316